Opinion by
Mr. Chief Justice Pringle.
The writ of error here issued to a judgment of the trial court denying a petition for a writ of habeas corpus filed on behalf of Frank Y. Mora, the plaintiff in error.
Plaintiff in error states that the sole issue before this Court is whether he alleged sufficient facts in his petition for habeas corpus relief so as to require the trial court to issue the writ and conduct a hearing thereon. We have been advised by both counsel for the plaintiff in error and the Warden of the State Penitentiary that Mora escaped from the penitentiary and his whereabouts have been unknown for over a year. Under such circumstances, the issue here presented is moot, and an order of this court directing the trial court to issue the writ commanding the Warden to produce Mora for a hearing would be only an unwarranted and meaningless rhetorical flourish.
The writ of error is dismissed.
Mr. Justice Day and Mr. Justice McWilliams concur.